FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANTOS DOMINGO VICENTE-                           No. 08-71144
FUENTES,
                                                  Agency No. A097-103-158
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Santos Domingo Vicente-Fuentes, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence factual findings.

INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). We deny the petition.

      Substantial evidence supports the BIA’s finding that Vicente-Fuentes failed

to establish eligibility for withholding of removal because he failed to establish

past persecution or a clear probability of persecution in Guatemala on account of a

protected ground. See id. at 482-84; see also Arteaga v. Mukasey, 511 F.3d 940,

944-46 (9th Cir. 2007) (rejecting petitioner’s withholding of removal claim based

on membership in a particular social group). Accordingly, Vicente-Fuentes’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71144